Title: From George Washington to Major General Nathanael Greene, 22 November 1777
From: Washington, George
To: Greene, Nathanael



Dear Sir
Head Quarters [Whitemarsh, Pa.] 22d November 1777.

I have received your Letter of this days date—it does not appear from any account worthy of credit—that any part of the Detachment

which cross’d the Delaware under Lord Cornwallis has return’d to Philadelphia. I am inclined therefore to wish that you would advance to meet it as much in force as possible—and that for this purpose you would use every means to hasten the junction of Glover’s Brigade.
I am at a loss to account by what mistake Capt. Lees Troop is not with you, that was originally intended for the Service you mention as it was esteemed the best calculated for it—as a party of horse appears so essential—that or some other will be order’d to join you immediately. I am Sir Your hble Servt.
By an Officer from Glovers Brigade I was informed that it reached Morris Town the evening of the 20th I sent a message by him to urge them forward and have reason to think they are by this time in Your Neighborhood.
